Alice Robie Resnick, J.,
concurring in part and dissenting in part. I concur in the majority’s reversal of the court of appeals’ decision as to the counterclaim. However, I must respectfully dissent from the majority’s affirmance as to Counts VII and XV.
I
The majority states that “* * * we decline to make a determination regarding the weight of the evidence.” I agree that it is not a function of this court to reweigh the evidence. It is, however, our duty to determine whether the court of appeals was correct in its assessment of the trial court's decision as to the manifest weight of the evidence.
A fundamental tenet of appellate review is that a trial court’s findings will not be reversed if there is competent, credible, evidence going to all the essential elements of the case. C.E. Morris Co. v. Foley Constr. Co. (1978), 54 Ohio St. 2d 279, 8 O.O. 3d 261, 376 N.E. 2d 578. “The law in Ohio is clear that an appellate court will not disturb the findings of the trier of fact unless they are against the manifest weight of the evidence. * * * [Citations omitted.] *154Moreover, if the judgment of the trial court is supported by some competent, credible evidence, it will not be reversed by a reviewing court as being against the manifest weight of the evidence. * * *” (Citations omitted.) Kinney v. Mathias (1984), 10 Ohio St. 3d 72, 73, 10 OBR 361, 362, 461 N.E. 2d 901, 903. Thus, it is axiomatic that an appellate court may not simply substitute its judgment for that of the trial court so long as there is some competent, credible evidence to support the lower court findings. The court of appeals and a majority of this court have not given due deference to this standard. A comprehensive review of the record and proper statutory interpretation compel this conclusion.
Count VII of the complaint alleges a violation of Ohio Adm. Code 3745-66-71. This rule was adopted by the Ohio Environmental Protection Agency. The rule-making powers of the Director of Environmental Protection emanate from R.C. 3734.12: “The director of environmental protection shall adopt and may modify, suspend, or repeal rules in accordance with Chapter 119.. of the Revised Code * * *.” Other relevant portions of this statute state as follows:
“(B) Establishing standards for generators of hazardous waste necessary to protect human health or safety or the environment in accordance with this chapter, including, but not limited to, requirements respecting:
a* * *
“(3) Use of appropriate containers for hazardous waste[.]”
The enforcement and penalty provisions regarding violations of R.C. Chapter 3734, or administrative rules adopted thereunder, are set forth in R.C. 3734.13, and provide in pertinent part:
“(C) If the director determines that any person is violating or has violated this chapter, a rule adopted thereunder, or a term or condition of a permit, license, variance, or order issued thereunder, the director may request in writing .that the attorney general bring a civil action for appropriate relief, including a temporary restraining order, preliminary or permanent injunction, and civil penalties in any court of competent jurisdiction. Such an action shall have precedence over all other cases. * * *” (Emphasis added.)
From the above statutes, two observations can readily be made: (1) that under R.C. Chapter 3734, the General Assembly has given the Ohio EPA broad powers to adopt rules that protect human lives as well as our environment; and (2) that the General Assembly considers any alleged violations of these rules serious enough so that any action filed by the Attorney General pursuant to these rules is to be given “precedence over all other cases.”
In adopting the challenged administrative rule, the Director of Environmental Protection was merely carrying out the intent of the General Assembly, and was acting under a specific grant of legislative authority. “Administrative rules enacted pursuant to a specific grant of legislative authority are to be given the force and effect of law.” Doyle v. Ohio Bur. of Motor Vehicles (1990), 51 Ohio St. 3d 46, 554 N.E. 2d 97, paragraph one of the syllabus. When interpreting this provision, this court should properly follow the philosophy of the federal courts of appeals: statutes designed by the legislature to protect and preserve public health and the environment must be liberally construed to avoid frustration of the beneficial legislative purpose. See Dedham Water Co. v. Cumberland Farms Dairy, Inc. *155(C.A.1, 1986), 805 F. 2d 1074, 1081; United States v. Johnson & Towers, Inc. (C.A.3, 1984), 741 F. 2d 662, 666. See,' also, United States v. Conservation Chemical Co. (W.D. Mo. 1985), 619 F. Supp. 162, 192; United States v. Mottolo (D. N.H. 1985), 605 F. Supp. 898 902
Ohio Adm. Code 3745-66-71 provides as follows: “If a container holding hazardous waste is not in good condition, or if it begins to leak, the owner or operator shall transfer the hazardous waste from such container to a container that is in good condition, or manage the waste in another manner that complies with the requirements of the hazardous waste facility interim standards chapters of the Administrative Code.”
The court of appeals below held that the rule was directory and not proscriptive. Such a construction is clearly erroneous, particularly in view of the above statutes that not only give the director authority to adopt such rules, but expressly provide a wide range of penalties for their violation. See R.C. 3734.13. The appellate court’s interpretation of Ohio Adm. Code 3745-66-71 implies that the rule can never be violated under any circumstances since under such a holding hazardous waste need only be transferred from a defective or leaking container to a container in good condition to be in compliance. Yet, the record in this case could not more clearly demonstrate a violation in that the transfer was not made until requested by the Ohio EPA inspectors. This is evidenced by EEI’s plant manager, Thomas W. Fleming, who testified as follows:
“Q: What was exactly out on the back pad to the best of your recollection?
“A: To my best memory I believe they [sic] were 6 boxes, I would estimate there were 6 boxes, there were several just at the bottom of the staircase, * * *.
“Q: And what was in these boxes?
“A: The boxes contained individually some tank sludge, some acid, a sludge that was from an acid neutralization process and some boxes contained a heavy metal sludge — I’m sorry, a waste water treatment sludge.
<<* * *
“Q: Was it being handled as hazardous waste?
“A: Yes, it was.
“Q: Do you know how long these cardboard boxes had been in this location outside the caústic room?
“A: I thought about that and when we spoke on the deposition the best of my reckoning was 12 to 18 hours.
<<* * *
“Q: What was the condition of the boxes themselves?
“A: I can remember that the heavy metal sludge was causing the boxes to bulge, it is by nature heavy metal is just that, it is very heavy material and it was bulging the boxes and I recall one of the boxes of waste water treatment sludge had a tear in the bottom of one of the boxes and some material was out of that box.
“Q: Were the boxes wet?
“A: Yes.”
From the foregoing, it is clear that the boxes, which contained hazardous wastes, were placed on a loading pad, that they became wet and that at least one box was leaking. The plant manager’s testimony indicated the material had been there through at least two working shifts — about twelve to eighteen hours. Moreover, there was testimony that these materials were to be picked up for transportation to a landfill, but that the truck was “discontinued.” Lastly, and perhaps even more *156egregious, the record disclosed that inspectors from EEI had not once, but twice, failed to discover leakage from these boxes on routine inspections.
The evidence regarding the condition of these boxes was also supported by testimony from an inspector from the Ohio EPA, Paul D. Pardi, who testified as follows:
“Q: What observations did you make in this area?
“A: Several of the boxes, some of the boxes had a plastic cover on them and on others it appeared that the plastic cover had blown off to the side so many of the boxes weren’t covered. A lot of them were, they appeared to be wet and on a couple of the boxes they were split down to the bottom of the box at one corner and this allowed some of the material that was stored in the boxes to leak out.
<<* * *
“Q: Did any of these boxes have actual lids to them, the box itself?
“A: Not that I recall, no, it was just plastic draped over the top.”
The court of appeals concluded that “[t]he record is devoid of evidence as to how long the boxes had been leaking, and evidence is uncontroverted that, in both instances, upon discovery of the condition of the boxes, the material was transferred to containers in good condition.” From this reasoning, the appellate court went on to hold that the trial court’s finding was against the manifest weight of the evidence. The appellate court could not have been more misguided. The length of time these containers were leaking is not the determinative factor in this case. Ohio Adm. Code 3745-66-71 provides in pertinent part: “If a container holding hazardous waste is not in good condition, or if it begins to leak, the owner or operator shall transfer * * * or manage the waste in another maimer that complies with the * * * [rule].” In the case presently before us the plant manager testified that “heavy metal sludge was causing the boxes to bulge, it is very heavy material and it was bulging the boxes * * From this it is apparent that there was a violation of Ohio Adm. Code 3745-66-71 in that these containers were not of sufficient quality to keep the contents securely within their confines. The containers being used by EEI were being torn open by the contents and hence EEI was required to “manage the waste in another manner.” Simply placing this heavy metal sludge in a new container was not going to solve the problem and be in compliance with the rule in question. The contents, i.e., heavy metal sludge, given time, would split the container and would enter the earth’s environment.
EEI’s own inspectors should have discovered these problems and corrected them without having to be told to do so by the Ohio EPA inspector. The inability on the part of EEI to observe and immediately correct the problem evinces its total disregard of Ohio Adm. Code 3745-66-71. These containers were filled with hazardous waste and they were to be deposited in a landfill in a defective condition. The fact that the boxes were in defective condition due to their contents (the heavy metal sludge) and leaking, coupled with the failure of EEI’s own inspectors to discover the problem, constituted a violation of the administrative rule. It is immaterial that the contents of the boxes were immediately transferred to better containers when EEI was informed of their condition by the Ohio EPA inspector. The violation had already taken place. The majority’s avoidance of this issue is surprising especially in view of the dangers created to the environment through the disposal of *157hazardous waste in unsafe containers such as those involved in this case. Moreover, its implied finding that the above testimony and evidence do not constitute some competent, credible evidence to support a violation of Ohio Adm. Code 3745-66-71 is unfounded.
Finally, today’s ruling should serve to draw the attention of the General Assembly, and the general public as well, to rectify any perceived or possible loophole in the present law which has been relied upon by the court of appeals and a majority of this court. I fear that this holding sets a dangerous precedent, and may inhibit both the Ohio EPA and the Attorney General when they seek to enforce similar rules in the future. Based on the foregoing reasons, I would reverse the decision of the court of appeals as to Count VII.
II
Additionally, I disagree with the majority’s holding as to Count XV of the complaint. This count charged appellee with violating Ohio Adm. Code 3745-65-17(A). The count alleged that on September 3, 1986, appellee failed to take adequate precautions to prevent accidental ignition of ignitable waste, contrary to the above rule. The trial court held that EEI was vicariously liable for the actions of its foreman. However, the court of appeals reversed this finding. The appellate court held that the foreman had acted outside the scope of his authority, and that EEI had not ratified his conduct. The basis for this conclusion was that the foreman had acted in contravention of procedure, and that upon learning of his actions, he was discharged by EEI. The appellate court suggests that by simply firing an employee, an employer can be relieved of liability. Less than one year ago this court stated, in syllabus law, that “[a]n employer does not escape liability for violation of a specific safety requirement by giving a supervisory employee the responsibility to comply with such safety requirement. The ultimate responsibility remains with the employer.” (Emphasis added.) State, ex rel. Cotterman, v. St. Marys Foundry (1989), 46 Ohio St. 3d 42, 544 N.E. 2d 887. Thus, appellee cannot simply disclaim responsibility for the violation of a safety requirement by showing its employee is responsible for said violation. The ultimate responsibility to comply with safety rules rests with the employer, and cannot be shifted in the manner suggested by appellee.
The law in Ohio regarding the “scope of employment” was succinctly set forth in Posin v. A.B.C. Motor Court Hotel, Inc. (1976), 45 Ohio St. 2d 271, 278-279, 74 O.O. 2d 427, 431-432, 344 N.E. 2d 334, 339-340, and needs no embellishment:
“The term ‘scope of employment’ has never been accurately defined and this court has stated that it cannot be defined because it is a question of fact and each case is sui generis. It has also been stated that the act of an agent is the act of the principal within the course of the employment when the act can fairly and reasonably be deemed to be an ordinary and natural incident or attribute of the service to be rendered, or a natural, direct, and logical result of it. Tarlecka v. Morgan (1932), 125 Ohio St. 319.
“A servant who departs from his employment to engage in affairs of his own relieves the master from liabilities for his acts. Railway v. Shields (1890), 47 Ohio St. 387; White Oak Coal Co. v. Rivoux (1913), 88 Ohio St. 18.
“It is recognized, however, that not every deviation from the strict course of duty is a departure such as will relieve a master of liability for the acts of a servant. The fact that a servant, while performing his duty to his *158master, incidentally does something for himself or a third person, does not automatically relieve the master from liability for negligence which causes injury to another. Loughead Co. v. Hollenkamp (1924), 3 Ohio Law Abs. 558.
“To sever the servant from the scope of his employment, the act complained of must be such a divergence from his regular duties that its very character severs the relationship of master and servant. Amstutsz v. Prudential Ins. Co. (1940), 136 Ohio St. 404. See, generally, 36 Ohio Jurisprudence 2d, Master and Servant, Section 386 et seq.-, 53 American Jurisprudence 2d, Master and Servant, Section 426 et seq.”
Initially, it must be pointed out that whether the act of an employee is within the scope of his employment is a question of fact. As such, it is properly left within the province of the trier of fact. See Wiebold Studio, Inc. v. Old World Restorations, Inc. (1985), 19 Ohio App. 3d 246, 251, 19 OBR 398, 403, 484 N.E. 2d 280, 287 (“The court made no error in presenting the issue to the jury, because what is the ‘scope of employment’ and whether particular acts fall within it are, generally, issues of fact for determination by the trier of fact. * * * [Citations omitted.]”) Thus, a finding on this issue may not be reversed by a reviewing court if there is some competent, credible evidence to support such finding. Therefore, the standard of review for the court of appeals should have been a manifest-weight-of-the-evidence analysis. Upon applying the proper analysis, it is clear that the record provides ample evidence to support the trial court’s finding that appellee’s foreman was in the scope of bis employment, and consequently that appellee was vicariously liable for his acts.
The record clearly demonstrates that the foreman was in the location of the fire during his work shift, and was performing job-related tasks that were beneficial to appellee. Indeed, another employee in the area of the fire testified as follows:
“Q: Are you familiar with a fire that occurred at the shredder room on September 3 of 1986?
“A: Yes.
“Q: Were you present that day?
“A: Yes.
“Q: Were you present in the room at the time the fire occurred?
“A: Yes.
“Q: Would you tell the court what happened?
“A: I was shredding and I shut it off and went in to adjust the nitrogen flow and when I did Dave Jones [the foreman] came from outside, was going past me and I hollered because I knew he was going to get on the forklift to start it and I hollered at him when he went by not to start the forklift but he just smiled and went on and got on the forklift and I started to holler again, I said Dave, don’t start it and that’s as far as I got and.
“Q: I’m sorry, when you said that’s as far as I got, what happened?
“A: He just smiled at me and turned the key and when he did it just blew up.
“Q: And there was a fire?
“A: Yes, sir.

* *

“Q: Was Mr. Jones shredding with you that evening?
“A: No, sir.
“Q: Do you know why he was in the room?
“A: I think he was trying to push the, hurry the process up.
“Q: When you say hurry the process up what do you mean?
“A: Everything was going good *159and steady and I guess he tried to push the process too fast.”
Thus, from the above testimony it is clear that the foreman was performing job-related duties beneficial to his employer. As noted above, in order to sever the servant from the scope of his employment, “* * * the act complained of must be such a divergence from his regular duties that its very character severs the relationship of master and servant.” Posin, supra, at 278, 74 O.O. 2d at 431-432, 344 N.E. 2d at 340. The foreman’s acts cannot be said to be so far removed from his job duties that they provided no benefit to the employer. Jones was performing tasks directly related to his job and at a time when he was required to do so, i.e., he was on “company time.” It could not credibly be asserted that Jones himself somehow obtained a benefit from violating the safety rules, because these rules are for his protection. Perhaps the result of not following safety regulations was that the work was able to be performed at a faster rate. Nothing in the record nor any argument from appellee even suggests that Jones benefited or was paid at a higher rate for performing his job at a quicker pace. It is clear from the evidence that the employer was the only one to benefit from the acts of the foreman. The trial court was correct in holding appellee vicariously liable for the acts of its foreman in regard to the violation of Ohio Adm. Code 3745-65-17(A). The employer has a duty to make sure that all safety rules are being enforced and cannot escape liability simply because a foreman sees fit not to enforce them. In this case the foreman was acting within the scope of his employment and hence the employer must be held liable.
Thus, for the reasons stated above I would reverse the decision of the court of appeals in its entirety and reinstate the judgment of the trial court.
Sweeney, J., concurs in the foregoing opinion.